
	
		IIA
		Calendar No. 473
		109th CONGRESS
		2d Session
		S. J. RES. 12
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2005
			Mr. Hatch (for himself,
			 Mrs. Feinstein, Mr. Thune, Mr.
			 Talent, Mr. Alexander,
			 Mr. Allard, Mr.
			 Allen, Mr. Baucus,
			 Mr. Brownback, Mr. Burns, Mr.
			 Burr, Mr. Chambliss,
			 Mr. Coburn, Mr.
			 Coleman, Ms. Collins,
			 Mr. Cornyn, Mr.
			 Craig, Mr. Crapo,
			 Mr. DeWine, Mr.
			 Domenici, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Frist, Mr. Graham,
			 Mr. Grassley, Mr. Inhofe, Mr.
			 Kyl, Mrs. Lincoln,
			 Mr. Lott, Mr.
			 Lugar, Mr. McCain,
			 Mr. Roberts, Mr. Santorum, Mr.
			 Sessions, Mr. Shelby,
			 Mr. Thomas, Mr.
			 Vitter, Mr. Warner,
			 Mr. Bond, Mr.
			 Bunning, Mr. DeMint,
			 Mrs. Dole, Mr.
			 Gregg, Mr. Hagel,
			 Mrs. Hutchison, Mr. Johnson, Mr.
			 Martinez, Mr. Nelson of
			 Nebraska, Ms. Snowe,
			 Mr. Specter, Mr. Stevens, Mr.
			 Sununu, Mr. Isakson,
			 Ms. Murkowski, Mr. Voinovich, Mr.
			 Salazar, Mr. Dayton,
			 Mr. Cochran, Mr. Rockefeller, and Ms.
			 Landrieu) introduced the following joint resolution; which was read
			 twice and referred to the
			 Committee on the
			 Judiciary
		
		
			June 20, 2006
			Reported by Mr. Specter,
			 with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States authorizing Congress to prohibit the physical desecration
		  of the flag of the United States. 
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States
			 within 7 years after the
			 date of its submission by the Congresswithin seven years after the date of its
			 submission for ratification:
			
				—
					The Congress shall have power to
				prohibit the physical desecration of the flag of the United
				States.
					.
		
	
		June 20, 2006
		Reported with an amendment
	
